EXAMINER'S COMMENT
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 07 August 2020. Claims 1-20 are currently pending.
Drawings
	The drawings received on 07 August 2020 are accepted by the examiner.
Statement of Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with the underlined limitations below, the following.
Regarding at least claim 1, an implantable prosthesis comprising a biased coiling member biased to curve from a substantially linear configuration to a nonlinear configuration; and a conforming coiling member that is engaged with and curved by the biased coiling member from the substantially linear configuration to the nonlinear configuration, wherein the biased coiling member defines a longitudinal axis when in the substantially linear configuration, and wherein, in transitioning from the substantially linear configuration to the nonlinear configuration, the biased coiling member and the conforming coiling member move relative to each other along the longitudinal axis and coil within themselves.
Regarding at least claim 17, a method for implanting an implantable prosthesis, comprising holding the implantable prosthesis in a substantially linear configuration within a cannula, the implantable prosthesis having a biased coiling member engaged with a conforming coiling member, wherein the biased coiling member defines a wherein the biased coiling member is substantially fixed to the conforming coiling member in a direction lateral to the longitudinal axis; inserting the cannula into a surgical site; advancing the implantable prosthesis toward a distal end of the cannula; ejecting the implantable prosthesis from the cannula such that: the biased coiling member curves the conforming coiling member as the implantable prosthesis exits the cannula, the biased coiling member and the conforming coiling member move relative to each other along the longitudinal axis and coil within themselves, and the implantable prosthesis transitions from the substantially linear configuration to a nonlinear configuration; and releasing the implantable prosthesis from the cannula and into the surgical site.
Regarding at least claim 19, an implantable prosthesis comprising a biased coiling member biased to curve from a substantially linear configuration to a nonlinear configuration; and a conforming coiling member slidably attached to the biased coiling member, wherein the biased coiling member and the conforming coiling member extend in a longitudinal direction, wherein the biased coiling member curves the conforming coiling member from the substantially linear configuration to the nonlinear configuration, and wherein, in transitioning from the substantially linear configuration to the nonlinear configuration, the slidable attachment between the biased coiling member and the conforming coiling member allows the biased coiling member and the conforming coiling member to displace relative to each other along the longitudinal direction and coil within themselves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
	Note: Milella, Jr. (U.S. Patent 9,060,870), Sherman (U.S. Patent 7,901,460), and Sack et al. (U.S. Patent Application Publication 2009/0012623) disclose inventions closely resembling that of the current application; however, fail to explicitly disclose the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775